Mr. Justice Higbee delivered the opinion of the court. 2. Cabbiebs, § 482*—when refusal of instruction in action by passenger for injuries received in alighting from car is proper. In a personal injury action by a passenger against a street car company, where an instruction that the declaration did not charge as a ground of recovery that the defendant did not keep its car waiting a sufficient length of time for plaintiff to alight, but that the actionable negligence charged was the sudden and violent starting of the car, which caused plaintiff to be thrown, and that, unless such actionable negligence was proven as charged, the verdict must be not guilty, was refused, held that such instruction contained nothing material which was not fully covered by other given instructions, and as the charge in the declaration appeared to be as much a charge of failure to wait a reasonable time as a charge of negligence in starting, the refusal was not error. 3. Appeal and ebbob, § 1543*—when instruction on credibility of toitnesses is not reversibly erroneous. In a personal injury action by a passenger against a street car company, where an instruction was given telling the jury that where two witnesses testified directly opposite to each other on a material point, and were the only ones that testified directly to the same point, the jury were not bound to consider the evidence evenly balanced or the point not proved, but might regard all the surrounding facts and circumstances proved at the trial and give credence to the one witness over the other, if the jury thought such facts and circumstances warranted it, held that, while such instruction was somewhat argumentative and was not to be wholly commended, it did not contain reversible error.